Exhibit 10.3

 

As of September 8, 2005

 

 

Mr. Andrew J.  McKelvey

 

 

Dear Andy:

 

The Employment Agreement between you (“Employee’) and Monster Worldwide, Inc.,
f/k/a TMP Worldwide Inc. (the “Company”), dated as of November 15, 1996, as
amended pursuant to Amendment No. 1 to Employment Agreement dated November 4,
1998, Amendment No. 2 to Employment Agreement dated May 1, 1999, Amendment No. 3
to Employment Agreement dated May 30, 2002 and Amendment No. 4 to Employment
Agreement dated April 1, 2004 (collectively, the “Employment Agreement”), is
hereby amended by this Amendment No. 5 to Employment Agreement as follows:

 

1.                                       A new Section 2.5 is added to the
Employment Agreement immediately following Section 2.4 thereof. The new
Section 2.5 shall read in its entirety as follows:

 

“2.5.                        Change In Control.

 

(a)                                  In the event of any Change in Control (as
defined below), any (i) options to purchase Common Stock of the Company that may
be granted to Employee from time to time pursuant to written stock option
agreements between Employee and the Company, and (ii) shares of restricted stock
that may be granted to Employee from time to time pursuant to written stock
bonus agreements between Employee and the Company, in each case which have not
theretofore vested or become exercisable, shall automatically and immediately
become fully vested and exercisable. For purposes hereof, the term “Change in
Control” shall be deemed to occur if (1) there shall be consummated (A) any
consolidation, merger or reorganization involving the Company, unless such
consolidation, merger or reorganization is a “Non-Control Transaction” (as
defined below) or (B) any sale, lease, exchange or other transfer (in one
transaction or a series of related transactions) of all, or substantially all,
of the assets of the Company, or (2) the stockholders of the Company shall
approve any plan or proposal for liquidation or dissolution of the Company, or
(3) any person (as such term is used in Section 13(d) and 14(d)(2) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”)), shall become
the beneficial owner (within the meaning of Rule 13d-3 under the Exchange Act)
of more than 50% of the combined voting power of the Company’s then outstanding
voting securities other than (a) a person who owns or owned shares of Class B
Common Stock of the Company, (b) pursuant to a plan or arrangement entered into
by such person and the Company, or (c) pursuant to receipt of such shares from a
stockholder of the Company pursuant to such stockholder’s will or the laws of
descent and distribution.  A “Non-Control Transaction” shall mean a
consolidation, merger or reorganization of

 

--------------------------------------------------------------------------------


 

the Company where (1) the stockholders of the Company immediately before such
consolidation, merger or reorganization own, directly or indirectly, at least a
majority of the combined voting power of the outstanding voting securities of
the corporation resulting from such consolidation, merger or reorganization (the
“Surviving Corporation”), (2) the individuals who were members of the Board of
the Company immediately prior to the execution of the agreement providing for
such consolidation, merger or reorganization constitute at least 50% of the
members of the Board of Directors of the Surviving Corporation, or a corporation
directly or indirectly beneficially owning a majority of the voting securities
of the Surviving Corporation and (3) no person (other than (a) the Company,
(b) any subsidiary of the Company, (c) any employee benefit plan (or any trust
forming a part thereof) maintained by the Company, the Surviving Corporation or
any subsidiary, or (d) any person who, immediately prior to such consolidation,
merger or reorganization, beneficially owned more than 50% of the combined
voting power of the Company’s then outstanding voting securities) beneficially
owns more than 50% of the combined voting power of the Surviving Corporation’s
then outstanding voting securities.

 

(b)                                 Anything in this agreement to the contrary
notwithstanding, in the event it shall be determined that any payment or
distribution by the Company to or for the benefit of Employee (whether paid or
payable or distributed or distributable pursuant to the terms of this agreement
or otherwise, but determined without regard to any additional payments required
under this Section 2.5) (a “Company Payment”) would be subject to the excise tax
imposed by Section 4999 of the Internal Revenue Code of 1986, as amended (the
“Code”), or any interest or penalties are incurred by Employee with respect to
such excise tax (such excise tax, together with any such interest and penalties,
are hereinafter collectively referred to as the “Excise Tax”), then Employee
shall be entitled to receive an additional payment (a “Gross-Up Payment”) in an
amount such that after payment by Employee of all taxes (including any interest
or penalties imposed with respect to such taxes), including, without limitation,
any income taxes (and any interest and penalties imposed with respect thereto)
and Excise Tax imposed upon the Gross-Up Payment, Employee retain an amount of
the Gross-Up Payment equal to the Excise Tax imposed upon the Company Payments.

 

(c)                                  For purposes of determining whether any of
the Company Payments and Gross-Up Payments (collectively the “Total Payments”)
will be subject to the Excise Tax and the amount of such Excise Tax, (i) the
Total Payments shall be treated as “parachute payments” within the meaning of
Section 280G(b)(2) of the Code, and all “parachute payments” in excess of the
“base amount” (as defined under Code Section 280G(b)(3) of the Code) shall be
treated as subject to the Excise Tax, unless and except to the extent that, in
the opinion of the Company’s independent certified public accountants appointed
prior to any change in ownership (as defined under Code Section 280G(b)(2)) or
tax counsel selected by such accountants (the “Accountants”) such Total Payments
(in whole or in part) either do not constitute “parachute payments,” represent
reasonable compensation for services actually rendered within the meaning of
Section 280G(b)(4) of the Code in excess of the “base amount” or are otherwise
not subject to the Excise Tax, and (ii) the value of any non-cash benefits or
any deferred payment or benefit shall

 

--------------------------------------------------------------------------------


 

be determined by the Accountants in accordance with the principles of
Section 280G of the Code.

 

(d)                                 For purposes of determining the amount of
the Gross-Up Payment, Employee shall be deemed to pay U.S. federal income taxes
at the highest marginal rate of U.S. federal income taxation in the calendar
year in which the Gross-Up Payment is to be made and state and local income
taxes at the highest marginal rate of taxation in the state and locality of
Employee’s residence for the calendar year in which the Company Payment is to be
made, net of the maximum reduction in U.S. federal income taxes which could be
obtained from deduction of such state and local taxes if paid in such year.  In
the event that the Excise Tax is later determined by the Accountant or the
Internal Revenue Service to exceed the amount taken into account hereunder at
the time the Gross-Up Payment is made (including by reason of any payment the
existence or amount of which cannot be determined at the time of the Gross-Up
Payment), the Company shall make an additional Gross-Up Payment in respect of
such excess (plus any interest or penalties payable with respect to such excess)
at the time that the amount of such excess is finally determined.

 

(e)                                  The Gross-Up Payment or portion thereof
provided for in subsection (c) above shall be paid not later than the thirtieth
day following an event occurring which subjects Employee to the Excise Tax;
provided, however, that if the amount of such Gross-Up Payment or portion
thereof cannot be finally determined on or before such day, the Company shall
pay to Employee on such day an estimate, as determined in good faith by the
Accountant, of the minimum amount of such payments and shall pay the remainder
of such payments (together with interest at the rate provided in
Section 1274(b)(2)(B) of the Code), subject to further payments pursuant to
subsection (c) hereof, as soon as the amount thereof can reasonably be
determined, but in no event later than the ninetieth day after the occurrence of
the event subjecting Employee to the Excise Tax.

 

(f)                                    If any controversy arises between
Employee and the Internal Revenue Service or any state or local taxing authority
(a “Taxing Authority”) with respect to the treatment on any return of the
Gross-Up Payment, or of any Company Payment, or with respect to any return which
a Taxing Authority asserts should show an Excise Tax, including, without
limitation, any audit, protest to an appeals authority of a Taxing Authority or
litigation (“Controversy”), (i) the Company shall have the right to participate
with Employee in the handling of such Controversy, (ii) the Company shall have
the right, solely with respect to a Controversy, to direct Employee to protest
or contest any proposed adjustment or deficiency, initiate an appeals procedure
within any Taxing Authority, commence any judicial proceeding, make any
settlement agreement, or file a claim for refund of tax, and (iii) Employee
shall not take any of such steps without the prior written approval of the
Company, which the Company shall not unreasonably withhold. If the Company so
elects, Employee shall be represented in any Controversy by attorneys,
accountants, and other advisors selected by the Company, and the Company shall
pay the fees, costs and expenses of such attorneys, accountants, or advisors,
and any tax liability Employee may incur as a result of such payment. Employee
shall promptly notify the Company of any communication with a Taxing Authority,
and Employee shall promptly furnish to the Company copies of any written

 

--------------------------------------------------------------------------------


 

correspondence, notices, or documents received from a Taxing Authority relating
to a Controversy. Employee shall cooperate fully with the Company in the
handling of any Controversy by furnishing the Company any information or
documentation relating to or bearing upon the Controversy; provided, however,
that Employee shall not be obligated to furnish to the Company copies of any
portion of Employee’s tax returns which do not bear upon, and are not affected
by, the Controversy.

 

(g) Employee shall pay over to the Company, with ten (10) days after receipt
thereof, any refund Employee receive from any Taxing Authority of all or any
portion of the Gross-Up Payment or Excise Tax, together with any interest
Employee receive from such Taxing Authority on such refund. For purposes of this
Section 2.5, a reduction in Employee’s tax liability attributable to the
previous payment of the Gross-Up Payment or the Excise Tax shall be deemed to be
a refund. If Employee would have received a refund of all or any portion of the
Gross-Up Payment or the Excise Tax, except that a Taxing Authority offset the
amount of such refund against other tax liabilities, interest, or penalties,
Employee shall pay the amount of such offset over to the Company, together with
the amount of interest Employee would have received from the Taxing Authority if
such offset had been an actual refund, within ten (10) days after receipt of
notice from the Taxing Authority of such offset.”

 

2.                                       The Employment Agreement, as amended by
this Amendment No. 5 to Employment Agreement, is hereby ratified and confirmed
and remains in full force and effect.

 

Please sign below to indicate your agreement with the foregoing.

 

 

 

MONSTER WORLDWIDE, INC.

 

 

 

 

By:

 

/s/ Myron Olesnyckyj

 

 

Name:  Myron Olesnyckyj

 

Title:  Senior Vice President

 

 

 

 

 

 

Accepted and Agreed:

 

 

 

 

 

    /s/ Andrew J. McKelvey

 

 

 

Andrew J. McKelvey

 

 

 

--------------------------------------------------------------------------------